     Case: 1:18-cv-01465 Document #: 160 Filed: 06/26/19 Page 1 of 3 PageID #:4203



                  IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

LAURA MULLEN, individually and on
behalf of all others similarly situated,

                               Plaintiff,

v.
                                                              Case No. 18-cv-1465
GLV, INC., d/b/a SPORTS
PERFORMANCE VOLLEYBALL CLUB                                   Honorable Matthew F. Kennelly
and GREAT LAKES CENTER, an Illinois
corporation, RICKY BUTLER, an individual,
and CHERYL BUTLER, an individual,

                               Defendants.

               DEFENDANTS’ MOTION FOR LEAVE TO FILE RESPONSE
             AND CROSS-MOTION FOR SANCTIONS IN EXCESS OF 15 PAGES

        Defendants, GLV, Inc. d/b/a Sports Performance Volleyball Club and Great Lakes Center

(“GLV”), Rick Butler (“Rick”), and Cheryl Butler (“Cheryl”), pursuant to Local Rule 7.1,

respectfully move this Court for leave to file Response to Plaintiff’s Motion for Sanctions and

Defendants’ Cross-Motion for Sanctions in excess of fifteen (15) pages but not to exceed 26 pages.

In support of this Motion, Defendants states as follows:

        1.      Local Rule 7.1 provides that a brief in support of any motion shall not exceed fifteen

pages without prior approval of the court.

        2.      Good cause exists to grant this Motion, and the relief requested herein is not sought

for any improper purpose.

        3.      On June 25, 2019, Defendants filed a motion to extend the deadline to respond to

Plaintiff’s Motion for Sanctions by 24 hours. Defendants’ response was due yesterday, June 25,

2019.
   Case: 1:18-cv-01465 Document #: 160 Filed: 06/26/19 Page 2 of 3 PageID #:4204



       4.      Defendants made a good faith effort to present their arguments in a concise manner,

however, Plaintiff’s Motion for Sanctions was 15 pages long and required Defendants to address

nearly 30 excerpts from emails she claims were improper. Moreover, Defendants present

additional arguments in support of their Cross-Motion for Sanctions.

       5.      Defendants’ Response to Plaintiff’s Motion for Sanctions and Cross-Motion for

Sanctions, is attached hereto as Exhibit 1, and is 26 pages in total. As such, Defendants respectfully

request that the Court permit them to file an oversized brief of no more than 26 pages.

       6.      In accordance with Local Rule 37.2, counsel for Defendants emailed Plaintiff’s

attorneys prior to the filing of this Motion. However, Plaintiff’s attorneys did not consent.

       7.      For all of the foregoing reasons, Defendants respectfully request that this Court

enter an Order granting them leave to file their Response to Plaintiff’s Motion for Sanctions and

Defendants’ Cross-Motion for Sanctions in excess of fifteen (15) pages, and granting any other

relief that this Court deems just and proper.

Date: June 26, 2019

                                                           Respectfully Submitted,
                                                           GLV, INC., RICK BUTLER, and
                                                           CHERYL BUTLER

                                                      By: /s/ Danielle D’Ambrose
                                                          One of Their Attorneys

Danielle D’Ambrose
D’AMBROSE P.C.
500 North Michigan Avenue, Suite 600
Chicago, IL 60611
P: (312) 396-4121 | F: (312) 574-0924
Danielle@DambrosePC.com
ARDC No. 6323782

Attorney for Defendants
   Case: 1:18-cv-01465 Document #: 160 Filed: 06/26/19 Page 3 of 3 PageID #:4205




                                CERTIFICATE OF DELIVERY

The undersigned, an attorney, certifies that pursuant to Section X (E) of the General Order on
Electronic Case Filing for the Northern District of Illinois, service of the above and foregoing
document on all attorneys of record was accomplished through the Court’s Electronic Notice for
Registrants on June 26, 2019.



                                                            /s/ Danielle D’Ambrose
